[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON CT Page 5972 MOTION FOR SUMMER VISITATION
The defendant's motion for summer visitation for 1992 is granted in part as follows and subject to the following conditions and orders:
1. Visitation shall begin on June 19, 1992, after Daniel finishes summer camp and end on Friday, July 3, 1992, at 1:00 p.m. The defendant is to pick up Daniel at the summer camp location on the 19th.
2. The defendant is to keep the plaintiff informed of Daniel's whereabouts and the telephone number at which he can be reached at all times.
3. The plaintiff may telephone Daniel or receive calls from him no more than once every other day and those calls shall last no more than 15 minutes.
4. Daniel shall be permitted to call his mother when he wishes between the hours of 8:00 a.m. and 7:00 p.m. but not on the same day his mother has called and no more often than once every other day except where there is an emergency.
5. While Daniel is on the telephone with his mother, the defendant shall remain out of the room and shall not return from time to time to see if Daniel is still talking.
6. Telephone calls made by the plaintiff to Daniel shall be paid for by the plaintiff while telephone calls by Daniel to the plaintiff shall be paid for by the defendant.
7. The defendant shall notify the plaintiff of the time he will be returning Daniel to Greenwich at the airport, railroad station or bus station as the case may be, and the plaintiff shall meet them and return Daniel home.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE